DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 12-14, 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18-21 of U.S. Patent No. 10,258,401 (‘401) in view of Burkhart US 5,330,468. 
Claim 1, ‘401 discloses an instrument for placing a member transosseously through first and second transverse, intersecting bone tunnels, the instrument (claim 1 preamble) comprising: 
a first tunnel member (“first tunnel member” claim 1) having a proximal end and a distal end, the first tunnel member having a first longitudinal passage exiting the distal end of the first tunnel member along a first guide axis (claim 1);
 a second tunnel member (“second tunnel member” claim 1) having a proximal end and a distal end, the second tunnel member having a second longitudinal passage  exiting the distal end of the second tunnel member along a second guide axis transverse to the first guide axis (claim 1, Col 14 line 7-8 “nonparallel” , see also claim 2 where the angle is adjustable); and
a passer (“passer” claim 1) comprising a suture retention feature (“loop” claim 18);
wherein the passer is operable to move the suture retention feature through the second longitudinal passage, from the second longitudinal passage into the first longitudinal passage, and through the first longitudinal passage (end of Claim 1); wherein the passer is further operable, after motion of the suture retention feature from the second longitudinal passage into the first longitudinal passage, to retain a suture with the suture retention feature and carry the suture back through the first longitudinal passage and the second longitudinal passage (end of claim 1, see also claim 19 where the passer is able to extend through both tunnels such that is can be pushed from the second passage into the first passage and back from the first passage into the second passage).
Claim 2 (as discussed at the end of the rejection for claim 1 above), Claim 3-4 (claim 18, 21), Claim 6 (see claim 20-21 where the “first end” can be grasped and function is a handle), Claim 12 (see claim 19), Claims 13 (claims 18, 20), Claim 14 (claim 21), Claim 21 (preamble of claim 1 and last limitation of claim 1) , Claim 22 (Claim 19, see also Claims 20-21 where the proximal end of the passer is able to be grasped by a user to pass the passer in “one motion” through the tunnel members, see also end of Claim 1).
‘401 discloses that the first longitudinal passage extends completely through the first tunnel member (Claim 1 last limitation, passer passes completely through the first tunnel member), where the first tunnel member can be substantially linear (Col 13 line 66) but does not disclose at least part of at least one of the first longitudinal passage and the second longitudinal passage is straight. 
Burkhart discloses a similar instrument (Fig 1)  comprising first and second tunnel members (#16 and #18, Fig 1), a passer (#26) able to be passed through a second longitudinal passage of the second tunnel member and then into a first longitudinal passage of the first tunnel member (Fig 1, end #30 of the first tunnel member extending out from the first tunnel member), proximal portions of the passages are straight (as seen in Fig 1, 2b, 3b) which allows the passer to the anatomy in one location and out another transverse location (Fig 1 which shows the passer extending out and completely through both passages).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify ‘401 to have at least part of at least one of the first longitudinal passage and the second longitudinal passage is . 
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17-18, 20 of U.S. Patent No. 10,258,401 (‘401). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding Claim 18, ‘401 discloses an instrument for placing a member transosseously through first and second transverse, intersecting bone tunnels, the instrument (claim 1 preamble) comprising: 
a first tunnel member (“first tunnel member” claim 1) having a proximal end and a distal end, the first tunnel member having a first longitudinal passage exiting the distal end of the first tunnel member along a first guide axis (claim 1);
 a second tunnel member (“second tunnel member” claim 1) having a proximal end and a distal end, the second tunnel member having a second longitudinal passage  exiting the distal end of the second tunnel member along a second guide axis transverse to the first guide axis (claim 1, Col 14 line 7-8 “nonparallel” , see also claim 2 where the angle is adjustable); and
a passer (“passer” claim 1) comprising a wire loop (“loop” claim 18) configured to retain suture, wherein the wire loop is shaped to be pushable, with the second guide axis transverse to the first guide axis (claim 1, Col 14 line 7-8 “nonparallel” , see also claim 2 where the angle is adjustable), from the second longitudinal passage into the first longitudinal passage (end of claim 1, claim 18, one can push the wire loop from the second passage into the first passage).
Claim 19 (see claim 18, 20), Claim 20 (claim 17).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “suture retention feature” in claim 1-2 (it is noted that “suture retention feature” is the equivalent of stating “feature for retaining suture”), “indicator” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the suture passer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is referring to the “passer” recited in claim 1 or a different passer entirely. For examination purposes, the examiner will treat the “suture passer” as the “passer” recited in claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkhart US 5,330,468.
Regarding Claim 1, Burkhart discloses an instrument for placing a member transosseously through first and second transverse, intersecting bone tunnels, the instrument (Fig 1) comprising: 
a first tunnel member (#16, Fig 1, 3, 3b) having a proximal end and a distal end (top and bottom ends of #16, Fig 3, 3b), the first tunnel member having a first longitudinal passage (passage extending through #16) exiting the distal end of the first tunnel member along a first guide axis (Fig 3b, see Fig below, the passage exiting the first tunnel member at elongated opening #44 where elongated opening #44 can define  a number of axis, one such axis is shown below);
 a second tunnel member (#18) having a proximal end and a distal end (top and bottom ends of #18, Fig 1, 2a-2b), the second tunnel member having a second longitudinal passage (passage for #18) exiting the distal end of the second tunnel member along a second guide axis (Fig 2a, see Fig below, the passage exiting the second tunnel member at opening #21 where #21 is oddly shaped and can define any 
a passer (#26) comprising a suture retention feature (#28);
wherein the passer is operable to move the suture retention feature through the second longitudinal passage, from the second longitudinal passage into the first longitudinal passage, and through the first longitudinal passage (Col 2 lines 55-67, Col 3 lines 1-30, Fig 1); 
wherein the passer is further operable, after motion of the suture retention feature from the second longitudinal passage into the first longitudinal passage, to retain a suture with the suture retention feature and carry the suture back through the first longitudinal passage and the second longitudinal passage (Col 2 lines 55-67, Col 3 lines 1-30, Fig 1 where one is able to place the passer and the suture retention feature #28 through the second longitudinal passage and partially into the first longitudinal passage and then one is able to pull on the suture and push the passer to move the retention feature #28 back through the first longitudinal passage and into the second longitudinal passage, where it is noted that since the suture is tied/loop to the retention feature #28, 
wherein at least part of at least one of the first longitudinal passage and the second longitudinal passage is straight (Fig 2a where the portion below area #20 is pointing to is straight)(alternatively, see Figs 2b, 3b where both passages each has a straight proximal portions). 
    PNG
    media_image1.png
    573
    773
    media_image1.png
    Greyscale

Regarding Claim 12, Burkhart discloses the passer has a length greater than the combined length of the first and second longitudinal passages (as seen in Fig 1 where the passer has one end #30 and wire loop #28 at the other end, where both ends are extending from the passages).

Regarding Claim 13, Burkhart discloses the passer comprises a first end (#30) and a second end (#28), the suture retention feature comprising a bent loop (#26) at the second end (Fig 1 where the loop #28 is bent/bowed outward from a shaft #26 of the passer, it is noted that applicant is not claiming how it is bent)(alternatively, the passer is flexible, Col 2 lines 60-65 where one can bend #28 such that it is offset from the rest of the passer, likewise, it is bent when at the distal end #20 of the second tunnel). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 12-13, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart US 5,330,468 in view of in view of Maki US 5,755,728.
Claim 1, Burkhart discloses an instrument for placing a member transosseously through first and second transverse, intersecting bone tunnels, the instrument (Fig 1) comprising: 
a first tunnel member (#16, Fig 1, 3, 3b) having a proximal end and a distal end (top and bottom ends of #16, Fig 3, 3b), the first tunnel member having a first longitudinal passage (passage extending through #16) exiting the distal end of the first tunnel member along a first guide axis (Fig 3b, see Fig below, the passage exiting the first tunnel member at elongated opening #44 where elongated opening #44 can define  a number of axis, one such axis is shown below);
 a second tunnel member (#18, Fig 1, 2a-2b) having a proximal end and a distal end (top and bottom ends of #18, Fig 1, 2a-2b), the second tunnel member having a second longitudinal passage (passage for #18) exiting the distal end of the second tunnel member along a second guide axis (Fig 2a, see Fig below, the passage exiting the second tunnel member at opening #21 where #21 is oddly shaped and can define any number of axis) transverse to the first guide axis (see discussion above where the first and second passages exits their respective distal ends at respective openings, these openings defining a number of axes [one example: axis “A” in Fig 1] that are transverse to each other as indicated in the annotated fig below)(further, first tunnel member #16 is moveable along guide #12 or removable from guide #12, Col 3 lines 30-35 and removable from #12,  such that the orientation of the first guide axis can and provide other orientations in which the first and second guide axes are transverse to each other) (it is noted that applicant is not claiming any additional points of references of where the first and second guide axes are taken from); and

wherein at least part of at least one of the first longitudinal passage and the second longitudinal passage is straight (Fig 2a where the portion below area #20 is pointing to is straight)(alternatively, see Figs 2b, 3b where both passages each has a straight portion proximal their distal ends). 
    PNG
    media_image1.png
    573
    773
    media_image1.png
    Greyscale



Burkhart discloses the first and second longitudinal passages provides a passageway for the passer (#26) to enter an anatomy at a first location (at the second longitudinal passage, Fig 1) and out the anatomy in a second location (Fig 1, where tip  completely through the first longitudinal passage, to retain a suture with the suture retention feature and carry the suture back through the first longitudinal passage and the second longitudinal passage.
Maki discloses an instrument having a continuous passageway (#43, Fig 3-4) and a passer (#10, Fig 1), the passer a proximal loop (#20), a distal portion with suture retention feature (#14) and leading tip (#12), wherein  the continuous passageway provides a passageway for the passer (#10) to enter an anatomy at a first location (at one end of the continuous passageway near ref #55 in Fig 4) and out the anatomy in a second location (Fig 3, where tip #12 is located),  the passer aiding movement of a wire/suture through the instrument that is placed in a desired anatomy (abstract, Col 3 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Burkhart the distal portion of the passer to include a suture retention feature adjacent the leading/distal end (#30 of Burkhart)  in view of Maki so that after motion of the suture retention feature from the second longitudinal passage completely through the first longitudinal passage, to retain a suture with the suture retention feature and carry the suture back through the first longitudinal passage and the second longitudinal passage because this allows the surgeon to have greater flexibility in placing suture material at a desired location relative to tissue that is to be treated, sewn, tied, or the like. 
Regarding Claim 2, Burkhart as modified discloses the passer is further configured to move the suture retention feature (with the modification above, the suture 

Regarding Claim 3, Burkhart as modified discloses the suture retention feature comprises a wire loop (#14 as modified by Maki); and
the passer further comprises a handle (Fig 1, Burkhart, the end #28 opposite of the suture retention feature is able to be grasped and act as a handle) and a wire (#26 in Burkhart) extending at least partway along a displacement (Fig 1 in Burkhart)(it is also noted that Maki has a similar configuration where the end opposite of the suture retention feature #14 is able to be grasped and act as a handle and has a flexible wire #11 between the handle and wire loop).

Regarding Claim 6, Burkhart as modified discloses the passer further comprises a handle (Fig 1, Burkhart, the end #28 opposite of the suture retention feature is able to be grasped and act as a handle) and a wire (#26 in Burkhart) extending at least partway along a wire axis between the handle (Fig 1 in Burkhart) and the wire loop (#14, Fig 1 in Maki, see modification above); and 
the wire extends along the wire axis (Fig 1 in Burkhart) and the suture retention feature comprises a wire loop (#14) with a first bend angled away from the wire axis (Fig 
Regarding Claim 7, Burkhart as modified discloses the passer comprises an indicator (#28) that indicates to a user an orientation of the wire loop (#14 of Maki) (with the modification of Maki indicator #28 of Burkhart would correspond to the wire loop [see Fig 1 of Maki where Maki discloses a similar indicator #20, rotational positions of the indicator #20 and wire loop #14 are the same], where both ends of the passer has loops and thus one can see the orientation of #28 and compare that with the wire loop such that when the passer is rotated about the wire axis, indicator #28 [of Burkhart] and wire loop #14 [in view of Maki] also rotate and looking at the orientation of indicator indicates and mirrors the rotational position of the wire loop about the wire axis).
Regarding Claim 8, Burkhart as modified discloses the indicator (#28 in Burkhart) is positioned on the handle (#28 in Burkhart can be grasped and function as a handle); and
the wire loop (#14 of Maki) is rotatable about the wire axis (one can rotate wire #26 of Burkhart about itself and thus also rotate the wire loop), with the wire loop positioned in the second longitudinal passage, in response to rotation of the handle about the wire axis (as discussed above, one is able to rotate the wire about itself and thus also rotate the wire loop when in the second longitudinal passage).

Regarding Claim 9, Burkhart as modified discloses an angled surface (near where ref #21 is pointing to in Fig 2a in Burkhart) at the distal end of the second 

Regarding Claim 12, Burkhart as modified discloses the passer has a length greater than the combined length of the first and second longitudinal passages (Fig 1 in Burkhart).

Regarding Claim 13, Burkhart as modified discloses the passer comprises a first end and a second end (Fig 1 in Burkhart), the suture retention feature (#14 in Maki) comprising a bent loop (#14 in Maki) at the second end (Fig 1 in Maki where the loop #14 is bent/bowed outward from a shaft #26 of the passer, it is noted that applicant is not claiming how it is bent)(alternatively, the passer is flexible, Fig 1 in Burkhart, where one can bend a portion of #26 adjacent suture retention feature such that it is offset from the rest of the passer). 
Regarding Claim 21, Burkhart as modified discloses the distal end of the first tunnel member is configured to be inserted into the first bone tunnel (see Fig 1 in Burkhart, where the bone tunnel is only functionally recited, and while not shown in Burkhart, the first tunnel member #16 is able to have its distal end be inserted into a first bone tunnel);
the distal end of the second tunnel member is configured to be inserted into the second bone tunnel (see Fig 1 in Burkhart, where the bone tunnel is only functionally 
the passer is further operable, with the distal end of the first tunnel member within the first bone tunnel and the distal end of the second tunnel member within the second bone tunnel, to move the suture retention feature through the second longitudinal passage, from the second longitudinal passage into the first longitudinal passage, and through the first longitudinal passage (Fig 1 in Burkhart and as discussed above, the tunnel members can be placed in respective bone tunnels, where due to the distal openings of the tunnel members, the suture retention feature [in view of the modification in view of Maki above],  is able to move through the second longitudinal passage, into and through the first longitudinal passage).

Regarding Claim 22, Burkhart as modified discloses the suture passer comprises a handle (Fig 1 in Burkhart where #28 can be grasped and function as a handle); and
a wire (#26), longer than a combined length of the first and second tunnel members (Fig 1, extends completely through the first and second tunnel members), extending from the handle to the suture retention feature (with the modification in view of Maki to have the suture retention feature at the distal portion of the passer, the wire #26 would be located between the handle and suture retention feature).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart US 4,312,337 in view of Maki US 5,755,728.
Claim 18, Burkhart discloses an instrument for placing a member transosseously through first and second transverse, intersecting bone tunnels, the instrument (Fig 1) comprising: 
a first tunnel member (#16, Fig 1, 3, 3b)  having a proximal end and a distal end (top and bottom ends of #16, Figs 1, 3, 3b), the first tunnel member having a first longitudinal passage (passage extending through #16 through which passer #26 passes, Fig 1) exiting the distal end of the first tunnel member along a first guide axis (Fig 3b, see Fig below, the passage exiting the first tunnel member at elongated opening #44 where elongated opening #44 can define  a number of axis, one such axis is shown below);
a second tunnel member (#18, Fig 1, 2a-2b) having a proximal end and a distal end (top and bottom ends of #18), the second tunnel member having a second longitudinal passage (passage through #18 through which passer #26 passes, Fig 1) exiting the distal end of the second tunnel member along a second guide axis (Fig 2a, see Fig below, the passage exiting the second tunnel member at opening #21 where #21 is oddly shaped and can define any number of axis) transverse to the first guide axis (see discussion above where the first and second passages exits their respective distal ends at respective openings, these openings defining a number of axes [one example: axis “A” in Fig 1] that are transverse to each other as indicated in the annotated fig below)(further, first tunnel member #16 is moveable along guide #12 or removable from guide #12, Col 3 lines 30-35 and removable from #12,  such that the orientation of the first guide axis can and provide other orientations in which the first and second guide axes are transverse to each other) (it is noted that applicant is not 
a passer (#26) having a loop (#28) at the proximal end (Fig 1) and a distal portion that includes a leading tip (#30), the distal portion is pushable, with respect to the second guide axes transverse to the first guide axis, from the second longitudinal passage into the first longitudinal passage (Fig 1, with the axes transverse, one can push the distal portion from the second longitudinal passage into and through the first longitudinal passage).

    PNG
    media_image1.png
    573
    773
    media_image1.png
    Greyscale

Burkhart does not disclose the distal portion of the  passer comprises a wire loop.

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Burkhart the distal portion of the passer to include a wire loop adjacent the leading/distal end (#30 of Burkhart)  in view of Maki so that the distal portion of the passer can retain a suture which allows the surgeon to have greater flexibility in placing suture material at a desired location relative to tissue that is to be treated, sewn, tied, or the like. With the modification of have a wire loop at the distal portion of the passer, the wire loop is able to be pushed through the tunnel members while the second guide axis is transverse to the first guide axis. 

Claim 19, Burkhart as modified discloses the passer further comprises a handle (Fig 1, Burkhart, the end #28 opposite of the leading end #30 is able to be grasped and act as a handle) and a wire (#26 in Burkhart) extending at least partway along a wire axis between the handle (Fig 1 in Burkhart, axis extending along leading end #30) and the wire loop (#14, Fig 1 in Maki, see modification above), the wire loops comprising:
a first bend angled away from the wire axis (see Fig below where with the modification in view of Maki to include a wire loop, there would be a first bend); and 
a second bend, distal to the first bend, angled away from the wire axis (see Fig below where with the modification in view of Maki to include a wire loop, there would be a first bend and a second bend distal to the first bend).


    PNG
    media_image2.png
    434
    741
    media_image2.png
    Greyscale



Regarding Claim 20, Burkhart as modified discloses an angled surface (near where ref #21 is pointing to in Fig 2a in Burkhart) at the distal end of the second longitudinal passage, wherein the angled surface is operable to receive contract from the wire loop to deflect the wire loop towards the first longitudinal passage (Fig 1 in Burkhart and Fig 5-6 in Maki where the passer if flexible and the angled surface is able to deflect the wire loop upon contact to move it into the first longitudinal passage).

Allowable Subject Matter
Claims 15-17 allowed.
Claims 5, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed January 22, 2021 regarding Burkhart for claim 1 have been fully considered but they are not persuasive. Applicant argues that when pulling the suture back from the first longitudinal passage into the second longitudinal passage, the suture retention feature #28 is not “carrying” the suture. The examiner disagrees as the retention feature #28 is a loop of which the suture is tied/looped around the retention feature and thus regardless of any motions imparted on the suture, the retention feature #28 is still “carrying” the suture. For example, a person on a scooter uses their foot to move the scooter but while this action is being performed, the scooter is still “carrying” . 
	Applicant is also not claiming that the suture retention feature passes through the second longitudinal and completely through first longitudinal passage and then back to the second longitudinal passage. However, in the spirits of advancing prosecution, a new 103 rejection was being made in view of Burkhart for claim 1to address this. Burkhart was also reinterpreted in a new 103 rejection for amended claim 18.
Applicant is welcome to contact the examiner if he/she has any questions.


Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773